DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 11-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannesson (US 2011/0270111) as noted in Applicant IDS dated 5/23/2019 in view of Xue et al (US 2005/0004481) (“Xue”) and further in view of Addison et al (US 2014/0316278) (“Addison”) as evidenced by Addison et al (US 2010/0324827) (“Addison 2”) as noted in Applicant IDS dated 5/23/2019 and further in view of Wilson (US 2004/0199482).
Regarding Claim 1, while Cannesson teaches a processor-implemented method of determining fluid responsiveness and of providing treatment to a human subject based on the determined fluid responsiveness (Abstract), the method comprising: 
measuring, by a sensor, an electrocardiogram signal of a human subject (Abstract, [0020] DII lead); 
determining, by a processor, features of the electrocardiogram signal (Abstract, [0020] “In other embodiments, the assessment of fluid responsiveness is based on the R-wave amplitude variability, as well as the variability of other PQRST parameters in the ECG waveform (i.e., the relative changes and variability on the P, Q, R, S, and T complexes of ECG).”); and

Cannesson fails to teach administering treatment based on the fluid responsiveness index.
However Cannesson does teaches guiding a course of treatment to the human subject based on the fluid responsiveness index (Abstract), so it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the data used to guide therapy of Cannesson to actually administer the treatment to ensure subject is guided to a healthy state.
Yet Cannesson fails to teach:
processing being performed in continuously;
sensors configured to continuously obtain a continuous high-resolution electrocardiogram signal at a frequency of greater than 250 Hz to about 1000 Hz, and the computer system receiving this high-resolution data
However Xue teaches an ECG monitoring device (Abstract, [0014]) monitoring ECG and obtaining high-resolution ECG signals ([0014]) and where high-resolution ECG signals comprise a sampling frequency of about 1000 Hz ([0012] “During the process of high-resolution detection, 200-400 heart beats signals are acquired with higher sampling frequency (1000 Hz vs. 500 Hz for standard 12-lead ECG),”) and teaches performing analysis of ECG characteristics in real-time ([0036], Fig. 6).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the ECG monitoring of Cannesson at a higher sampling frequency as taught by Xue as high-resolution ECG signals provide a higher degree of precision in analyzing PQRST parameters ([0014]). Furthermore, the higher degree of precision in the variability evaluation of T waves (Xue: [0039]) and heart rate (Xue: [0042]) would also be applicable to Cannesson’s R-wave amplitude variability, thus improving accuracy in that 
Yet their combined efforts fail to teach 
Performing, by a processor, operations of a first machine learning algorithm using the electrocardiogram signal as input to the first machine learning algorithm to continuously determine features of the electrocardiogram signal;
However Addison teaches a fluid responsiveness analysis of a patient (Abstract) comprising a machine learning model that inputs physiological data to output fluid responsiveness prediction (Abstract, fluid responsiveness predicted from input PPG data, [0085] where the relationship may be determined by a neural network), wherein another feature determined from the input physiological data is a respiratory sinus arrhythmia (RSA) value ([0009], [0092] RSA can be used to predict fluid responsiveness), where said input physiological data for determining RSA may alternatively be electrocardiogram data ([0093]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the fluid responsiveness prediction of Cannesson based on an RSA metrics with a neural network as taught by Addison as various steps in Addison can be linked together to provide needed steps to arrive at fluid responsiveness from an electrocardiogram. Cannesson teaches a prediction of fluid responsiveness based on metrics, teaches that the prediction may be done by a neural network, teaches that metric may be respiratory sinus arrhythmia, and teaches that the metric of RSA may be determined from ECG. One of ordinary skill in the art would thus understand that the complexes of Cannesson’s ECG will be analyzed for markers of RSA. The RSA metric’s may have a preestablished relationship to fluid responsiveness which will be considered by a neural network. This neural network will then give a standardized fluid responsiveness prediction. Furthermore, another reference of Addison specifically outlines that a fluid responsiveness prediction may be done in 
Yet their combined efforts fail to teach 
performing operations of a second machine learning model, using the determined features as input to the second machine learning model, to generate a fluid responsiveness index as output of the second machine learning model.
However Wilson teaches a biomedical analyzer (Abstract) and teaches that a neural network analyzing biomedical data may utilize a first neural network for a feature extraction step of raw biomedical data, which is then analyzed by a second neural network ([0053]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to that the extraction of RSA in Addison may be performed by a first neural network, before the analysis of a second neural network for fluid responsiveness prediction as taught by Wilson, as the application of a known technique of extracting a metric from biomedical data to the known device of Addison, ready for improvement to yield predictable results of an accurately assessed fluid responsiveness based on machine learning.
Regarding Claim 2, Cannesson, Xue, Addison, Addison 2, and Wilson teach the method of claim 1, and Cannesson further teaches wherein determining features of the electrocardiogram signal comprises: 
determining, by the processor, characteristic values for each of a plurality of pre- determined features of the electrocardiogram signal, 
wherein characteristic values represent one or more of length, amplitude, slope, area, depth, and height, of the pre-determined features (See Claim 1 Rejection, [0020]).  
Regarding Claim 3, Cannesson, Xue, Addison, Addison 2, and Wilson teach the method of claim 2, and Cannesson further teaches wherein the pre-determined features include one or more of the P, Q, R, S, T, and U complex of the electrocardiogram signal (See Claim 2 Rejection, [0020]).  
Regarding Claim 5, Cannesson, Xue, Addison, Addison 2, and Wilson teach the method of claim 1, further comprising: performing operations of a neural network algorithm to determine the features (See Claim 1 Rejection).  
Regarding Claim 11, Cannesson, Xue, Addison, Addison 2, and Wilson teach the method of claim 1, and Cannesson teaches administering fluid to the human subject when a value of the fluid responsiveness index falls within a first range of values, wherein the amount of fluid is determined based on the value of the fluid responsiveness index within the first range of values; or 
administering medication to the human subject when the value of the fluid responsiveness index falls within a second range of values, wherein the dose of medication is determined based on the value of the fluid responsiveness index within the second range of values (See Claim 1 Rejection, administering fluid is the envisioned therapy for a certain undefined range of values).

Regarding Claim 12, while Cannesson teaches a system that determines fluid responsiveness and determines a course of treatment for a human subject based on the determined fluid responsiveness (Abstract), the system comprising: 
a sensor that is configured to measure an electrocardiogram signal of a human subject (Abstract, [0020] DII lead); 
a processor that is configured to perform operations comprising: 
receiving the measured electrocardiogram signal of a human subject ([0020]); 

using the determined features to generate a fluid responsiveness index (Abstract, [0020]); 
Cannesson fails to teach administering treatment based on the fluid responsiveness index.
However Cannesson does teaches guiding a course of treatment to the human subject based on the fluid responsiveness index (Abstract), so it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the data used to guide therapy of Cannesson to actually administer the treatment to ensure subject is guided to a healthy state.
Yet Cannesson fails to teach:
processing being performed in continuously;
sensors configured to continuously obtain a continuous high-resolution electrocardiogram signal at a frequency of greater than 250 Hz to about 1000 Hz, and the computer system receiving this high-resolution data
However Xue teaches an ECG monitoring device (Abstract, [0014]) monitoring ECG and obtaining high-resolution ECG signals ([0014]) and where high-resolution ECG signals comprise a sampling frequency of about 1000 Hz ([0012] “During the process of high-resolution detection, 200-400 heart beats signals are acquired with higher sampling frequency (1000 Hz vs. 500 Hz for standard 12-lead ECG),”) and teaches performing analysis of ECG characteristics in real-time ([0036], Fig. 6).

Yet their combined efforts fail to teach
performing operations of a first machine learning algorithm using the electrocardiogram signal as input to determine features and generate a fluid responsiveness index as output of the machine learning model.
However Addison teaches a fluid responsiveness analysis of a patient (Abstract) comprising a machine learning model that inputs physiological data to output fluid responsiveness prediction (Abstract, fluid responsiveness predicted from input PPG data, [0085] where the relationship may be determined by a neural network), wherein another feature determined from the input physiological data is a respiratory sinus arrhythmia (RSA) value ([0009], [0092] RSA can be used to predict fluid responsiveness), where said input physiological data for determining RSA may alternatively be electrocardiogram data ([0093]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the fluid responsiveness prediction of Cannesson based on an RSA metrics with a neural network as taught by Addison as various steps in Addison can be linked together to provide needed steps to arrive at fluid responsiveness from an electrocardiogram. Cannesson teaches a prediction of fluid responsiveness based on metrics, teaches that the prediction may be done by a neural network, teaches that metric may 
Yet their combined efforts fail to teach 
performing operations of a second machine learning model, using the determined features as input to the second machine learning model, to generate a fluid responsiveness index as output of the second machine learning model.
However Wilson teaches a biomedical analyzer (Abstract) and teaches that a neural network analyzing biomedical data may utilize a first neural network for a feature extraction step of raw biomedical data, which is then analyzed by a second neural network ([0053]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to that the extraction of RSA in Addison may be performed by a first neural network, before the analysis of a second neural network for fluid responsiveness prediction as taught by Wilson, as the application of a known technique of extracting a metric from biomedical data to the known device of Addison, ready for improvement to yield predictable results of an accurately assessed fluid responsiveness based on machine learning.

Regarding Claim 13, Cannesson, Xue, Addison, Addison 2, and Wilson teach the system of claim 12, and Cannesson further teaches wherein the processor is further configured to determine features of the electrocardiogram signal by performing operations comprising: 
determining characteristic values for each of a plurality of pre-determined features of the electrocardiogram signal, 
wherein characteristic values represent one or more of length, amplitude, slope, area, depth, and height, of the pre-determined features (See Claim 1 Rejection, [0020]).  
Regarding Claim 14, Cannesson, Xue, Addison, Addison 2, and Wilson teach the system of claim 13, and Cannesson further teaches wherein the processor is further configured to determine characteristic values of pre-determined features including one or more of the P, Q, R, S, T, and U complex of the electrocardiogram signal (See Claim 2 Rejection, [0020]).  
Regarding Claim 20, Cannesson, Xue, Addison, Addison 2, and Wilson teach the system of claim 12, and Cannesson teaches wherein the processor is further configured to determine the course of treatment to be administered to the human subject based on the fluid responsiveness index by performing operations comprising: 
determining that fluid should be administered to the human subject when a value of the fluid responsiveness index falls within a first range of values, and determining the amount of fluid to be administered based on the value of the fluid responsiveness index within the first range of values; or 
determining that medication should be administered to the human subject when the value 26of the fluid responsiveness index falls within a second range of values, and determining the dose of medication based on the value of the fluid responsiveness index within the second range of values (See Claim 12 Rejection, administering fluid is the envisioned therapy for a certain undefined range of values).

Claim(s) 6-8 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannesson in view of Xue and further in view of Addison and further in view of Addison 2 and further in view of Wilson and further in view of Osorio (US 2012/0310050).
Regarding Claim 6, while Cannesson, Xue, Addison, Addison 2, and Wilson teach the method of claim 4, their combined efforts fail to teach the method further comprising: 
Wherein performing operations of a first machine learning algorithm comprises performing operations of an unsupervised learning algorithm, 
wherein the unsupervised learning algorithm comprises a k-means clustering algorithm, a mixture of Gaussians algorithm, a factor or principal components analysis algorithm, a deep (variational) autoencoder algorithm, or a deep generative model.
However Osorio teaches a physiological analysis system (Abstract) wherein physiological data is applied as an input ([0158]) and seizure is detected by analysis through machine learning (Claim 4, [0161]), where the machine learning may be an unsupervised learning algorithm ([0161]), wherein the unsupervised learning algorithm comprises a k-means clustering algorithm, a mixture of Gaussians algorithm, a factor or principal components analysis algorithm, a deep (variational) autoencoder algorithm, or a deep generative model ([0162]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the machine learning analysis by neural network taught by Addison for unsupervised learning algorithm comprising k-means clustering as taught by Osorio as a simple substitution of one form of machine learning for another to accurately detect a relationship between an input and an output.
Regarding Claim 7, while Cannesson, Xue, Addison, Addison 2, and Wilson teach the method of claim 1, their combined efforts fail to teach wherein the second machine learning model that generates the fluid responsiveness index comprises: a discriminative learning algorithm comprising a linear regression algorithm, a neural network algorithm, a multi-layer 
However Osorio teaches a physiological analysis system (Abstract) wherein physiological data is applied as an input ([0158]) and seizure is detected by analysis through machine learning (Claim 4, [0161]), where the machine learning may be a discriminative learning algorithm ([0161]), wherein the discriminative learning algorithm comprises a linear regression algorithm, a neural network algorithm, a multi-layer perceptron, a deep convolutional neural network, a recurrent neural network, or a restricted Boltzmann machine ([0162] “In some embodiments, classification analyses may involve clustering algorithms. Exemplary clustering algorithms may include categorical mixture models, K-means clustering, hierarchical clustering (including agglomerative and divisive methods), kernel principal component analyses, regression algorithms. Clustering techniques may be supervised, such as linear regression extensions and artificial neural analysis,”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the machine learning analysis by neural network taught by Addison for discriminative learning algorithm comprising a linear regression algorithm or a neural network algorithm as taught by Osorio as a simple substitution of one form of machine learning for another to accurately detect a relationship between an input and an output.
Regarding Claim 8, while Cannesson, Xue, Addison, Addison 2, and Wilson teach the method of claim 1, their combined efforts fail to teach wherein the second machine learning model that generates the fluid responsiveness index comprises: a generative learning algorithm comprising a mixture model, a hidden Markov model, a restricted Boltzmann machine, or a generative adversarial network. 
However Osorio teaches a physiological analysis system (Abstract) wherein physiological data is applied as an input ([0158]) and seizure is detected by analysis through machine learning (Claim 4, [0161]), where the machine learning may be a generative learning 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the machine learning analysis by neural network taught by Addison for a generative learning algorithm comprising a hidden Markov model as taught by Osorio as a simple substitution of one form of machine learning for another to accurately detect a relationship between an input and an output.

Regarding Claim 16, Cannesson, Xue, Addison, Addison 2, and Wilson teach the system of claim 12, their combined efforts fail to teach wherein performing operations of a first machine learning algorithm comprises:
performing operations of a neural network algorithm; or 
performing operations of an unsupervised learning algorithm, 
wherein the unsupervised learning algorithm comprises a k-means clustering algorithm, a mixture of Gaussians algorithm, a factor or principal components analysis algorithm, a deep (variational) autoencoder algorithm, or a deep generative model.
However Osorio teaches a physiological analysis system (Abstract) wherein physiological data is applied as an input ([0158]) and seizure is detected by analysis through machine learning (Claim 4, [0161]), where the machine learning may be an unsupervised learning algorithm ([0161]), wherein the unsupervised learning algorithm comprises a k-means clustering algorithm, a mixture of Gaussians algorithm, a factor or principal components analysis algorithm, a deep (variational) autoencoder algorithm, or a deep generative model ([0162]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the machine learning analysis by neural network taught by Addison for unsupervised learning algorithm comprising k-means clustering as taught 
Regarding Claim 17, while Cannesson, Xue, Addison, Addison 2, and Wilson teach the system of claim 12, their combined efforts fail to teach wherein the processor is further configured to generate the fluid responsiveness index by performing operations of a discriminative learning algorithm, wherein the discriminative learning algorithm comprises: 
a linear regression algorithm; 
a neural network algorithm; 
a multi-layer perceptron; 
a deep convolutional neural network; 
a recurrent neural network; or 
a restricted Boltzmann machine.  
However Osorio teaches a physiological analysis system (Abstract) wherein physiological data is applied as an input ([0158]) and seizure is detected by analysis through machine learning (Claim 4, [0161]), where the machine learning may be an unsupervised learning algorithm ([0161]), wherein the unsupervised learning algorithm comprises a k-means clustering algorithm, a mixture of Gaussians algorithm, a factor or principal components analysis algorithm, a deep (variational) autoencoder algorithm, or a deep generative model ([0162]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the machine learning analysis by neural network taught by Addison for unsupervised learning algorithm comprising k-means clustering as taught by Osorio as a simple substitution of one form of machine learning for another to accurately detect a relationship between an input and an output.
Regarding Claim 18, while Cannesson, Xue, Addison, Addison 2, and Wilson teach the system of claim 12, their combined efforts fail to teach wherein the processor is further 
a mixture model; 
a hidden Markov model; 
a restricted Boltzmann machine; or 
a generative adversarial network.  
However Osorio teaches a physiological analysis system (Abstract) wherein physiological data is applied as an input ([0158]) and seizure is detected by analysis through machine learning (Claim 4, [0161]), where the machine learning may be a generative learning algorithm comprising a mixture model, a hidden Markov model, a restricted Boltzmann machine, or a generative adversarial network ([0162], [0163] hidden Markov model).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the machine learning analysis by neural network taught by Addison for generative learning algorithm comprising a hidden Markov model as taught by Osorio as a simple substitution of one form of machine learning for another to accurately detect a relationship between an input and an output.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannesson in view of Xue and further in view of Addison and further in view of Addison 2 and further in view of Wilson and further in view of Baker et al (US 5,339,818) (“Baker”).
Regarding Claim 9, while Cannesson, Xue, Addison, Addison 2, and Wilson teach the method of claim 1, their combined efforts fail to teach the method comprising: 
generating, by the processor, the second machine learning model that generates the fluid responsiveness index by performing a training process comprising: 

determining correlations between X and Y for the plurality of (X, Y) data sets; 
representing the correlations between X and Y as a mathematical relation; and 
generating the fluid responsiveness index as output Y* of the machine learning model according to the determined mathematical relation based on the determined input features X*.  
However Baker teaches that development of a neural network comprises receiving a plurality of (X, Y) training data sets of X inputs and Y outputs, determining the correlation between the inputs and outputs, and generating future output parameters from the trained neural network (Abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the neural network of Addison with the teachings of Baker as these reflect the known form of training a machine learning system.

Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannesson in view of Xue and further in view of Addison and further in view of Addison 2 and further in view of Wilson and further in view of Baker and further in view of Jian et al (US 2013/0053664) (“Jian”).
Regarding Claim 10, while Cannesson, Xue, Addison, Addison 2, Wilson, and Baker teach the method of claim 9, their combined efforts fail to teach wherein: 
the second machine learning model is a regression model and the determined mathematical relation is an equation that expresses Y as a function of X; or  
23the second machine learning model is a classifier model and the mathematical relation is a partitioning of the multi-dimensional (X, Y) space into two or more regions representing two or more respective classes of Y values as a function of X.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the neural network of Addison to classify the fluid responsiveness into a regular state and an irregular state as taught by Jian as this provides a basis of distinction between when fluid therapy should be applied, and when it shouldn’t.

Regarding Claim 19, while Cannesson, Xue, Addison, Addison 2, and Wilson teach the system of claim 12, their combined efforts fail to teach wherein the processor is further configured to generate the second machine learning model that generates the fluid responsiveness index by performing a training process comprising: 
receiving a plurality of (X, Y) training data sets, X representing features of a measured ECG signal for a human subject, and Y representing measured fluid responsiveness of the human subject having the measured ECG signal; 
determining correlations between X and Y for the plurality of (X, Y) data sets; 
representing the correlations between X and Y as a mathematical relation; and 
generating the fluid responsiveness index as output Y* of the machine learning model according to the determined mathematical relation based on the determined input features X*, wherein:
the machine learning model is a regression model and the determined mathematical relation is an equation that expresses Y as a function of X; or 
the machine learning model is a classifier model and the mathematical relation is a partitioning of the multi-dimensional (X, Y) space into two or more regions representing two or more respective classes of Y values as a function of X.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the neural network of Addison with the teachings of Baker as these reflect the known form of training a machine learning system.
Yet their combined efforts fail to teach wherein 
the machine learning model is a regression model and the determined mathematical relation is an equation that expresses Y as a function of X; or 
the machine learning model is a classifier model and the mathematical relation is a partitioning of the multi-dimensional (X, Y) space into two or more regions representing two or more respective classes of Y values as a function of X.  
However Jian teaches a cardiovascular monitoring technique (Abstract) where data is analyzed for a parameter reflecting fluid responsiveness ([0038]) and this data may be classified between regular cardiac cycles and irregular cardiac cycles ([0038]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the neural network of Addison to classify the fluid responsiveness into a regular state and an irregular state as taught by Jian as this provides a basis of distinction between when fluid therapy should be applied, and when it shouldn’t.

Allowable Subject Matter
Claim(s) 21 and 22 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 5/27/2021 with respect to the 35 USC 103 rejections of Claims 1 and 12 have been fully considered, but are not persuasive. Applicant argues that Cannesson and Addison’s combination would not have arrived at the invention of claim 1. Addison teaches that features/metrics ([0084] various metrics may be used individually or in combination) of a relevant input signal may be used to predict fluid responsiveness (Abstract) in view of an analysis ([0085] various analysis outlined). One of ordinary skill in the art already understood that ECG was a relevant input signal, had features relevant to fluid responsiveness, and could predict fluid responsiveness (Abstract, [0020]). Thus one of ordinary skill in the art would only have to add to Cannesson the use of a neural network as a new finding. Furthermore, Applicant states that the steps of the neural network are very sparse in Addison and do not provide details on what the ECG-based inputs would be for the neural network. Examiner notes that such detail is not given in claim 1 as well. 
However, Examiner has added supporting detail from Addison, to more clearly show how the teachings of Addison would enable one of ordinary skill in the art to build off of Cannesson to arrive at the present invention.
Applicant’s remaining arguments and amendments filed 11/17/2021 with respect to the 35 USC 103 rejections of Claims 1 and 12 have been fully considered, and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cannesson, Xue, Addison, Addison 2, and Wilson.
Consequently, dependent claims 2-3, 5-11, 13-14, and 16-20 remain rejected based on their dependency on rejected claims 1 and 12.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791